DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Supplemental Amendment	3
IV. Election/Restrictions	3
V. Claim Rejections - 35 USC § 103	3
A. Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0171814 (“Choi”) in view of US 2009/0079041 (“Huang”), US 5,828,128 (“Higashiguchi”), US 2011/0210444 (“Jeng”), and US 2015/0206862 (“Opiniano”).	4
B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, Jeng, and Opiniano, as applied to claims 1 and 4 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).	14
C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, Jeng, and Opiniano, as applied to claims 1 and 4 above, and further in view of US 2015/0123287 (“Hsu”).	15
D. Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Jeng.	18
E. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Jeng, as applied to claims 15-17 above, and further in view of US 2002/0146565 (“Ishll”).	27
F. Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Jeng, as applied to claim 15 above, and further in view of Hsu.	28
G. Claims 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Hsu.	30
H. Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Hsu, as applied to claims 8 and 12 above, and further in view of Jeng.	38
VI. Response to Arguments	41
Conclusion	41


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
III. Supplemental Amendment
Applicant’s Supplemental Response filed 01/20/2022 to amend the earlier-submitted amendment to the Specification filed 07/27/2021 to remove the new matter is entered, said new matter noted in the Notice of Informal of Non-Responsive Amendment mailed 12/14/2021. 

IV. Election/Restrictions
Applicant’s Amendment filed Claim 7 has been amended to be either generic or to correspond to the elected species and has been, accordingly, rejoined for examination.

V. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0171814 (“Choi”) in view of US 2009/0079041 (“Huang”), US 5,828,128 (“Higashiguchi”), US 2011/0210444 (“Jeng”), and US 2015/0206862 (“Opiniano”).
Claims 1 and 7 read,
1. (Previously Presented) A method comprising: 
[1a] bonding a first semiconductor die and a second semiconductor die to a first passivation layer of a first substrate, 
[1b] the first semiconductor die comprising a second substrate, 
[1c] the second substrate being a first distance from the first substrate; 
[2a] forming a conductive layer over and physically contacting an entire sidewall of the first semiconductor die, an entire sidewall of the second semiconductor die, and the first passivation layer,
[2b] wherein the conductive layer comprises a segment physically contacting the first passivation layer, 
[2c] the segment comprising a lower surface physically contacting the first passivation layer, 
[2d] the segment further comprising an upper surface being a second distance from the first substrate, 
[2e] the second distance being less than the first distance; 

[4] removing a first portion of the encapsulant to expose the conductive layer, top surfaces of the encapsulant and the conductive layer being coplanar; 
[5] thinning a back-side of the first substrate; 
[6] forming first external connectors on the back-side of the first substrate; 
[7a] attaching a third substrate to the first external connectors, 
[7b] attaching the third substrate comprising reflowing second external connectors of the third substrate with the first external connectors; and 
[8] performing a singulation process on the first substrate, 
[9a] wherein a sidewall of the conductive layer and a sidewall of the encapsulant are formed by the singulation process, 
[9b] the sidewall of the conductive layer being coplanar with the sidewall of the encapsulant, and 
[10a] wherein a second portion of the encapsulant extends from a first portion of the conductive layer on a sidewall of the first semiconductor die to a second portion of the conductive layer on a sidewall of the second semiconductor die after performing the singulation process, 
[10b] the sidewall of the first semiconductor die facing the sidewall of the second semiconductor die, and
[11] wherein TSMP20140143USo2Page 2 of 11after performing the singulation process the top surfaces of the conductive layer and the encapsulant are coplanar.  

With regard to claim 1, Choi discloses, generally in Figs. 1A and 3A-3E,
1. (Currently Amended) A method comprising: 
[1] bonding a first semiconductor die 200 and a second semiconductor die 200 to a first passivation layer [portion of die 100 above logic circuit 100c in which “connection pattern 103 such as metal wiring, via, and/or bonding pad” is formed] of a first substrate 100 [¶¶ 28, 29, 70; Figs. 1B and 3A], 
[1b] the first semiconductor die 200 comprising a second substrate [i.e. the semiconductor substrate portion of the “semiconductor chip 200” in and on which the memory circuits 200c are formed; ¶ 30], 
[1c] the second substrate being a first distance from the first substrate 100; 
403 over and physically contacting an … sidewall of the first semiconductor die 200, an … sidewall of the second semiconductor die 200, and the first passivation layer [¶¶ 72-73; Figs. 1B, 3B],
[2b] wherein the conductive layer 403 comprises a segment physically contacting the first passivation layer [as shown in Figs. 1B and 3B], 
[2c] the segment [of the conductive layer 403] comprising a lower surface physically contacting the first passivation layer [as shown in Figs. 1B and 3B],  
[2d] the segment [of the conductive layer 403] further comprising an upper surface being a second distance from the first substrate 100 [the “second distance” is equal to the thickness of the conductive layer 403 which is, e.g., about 51 µm; ¶ 76], 
[2e] … [not taught] …  
[3] applying an encapsulant 300 over the conductive layer 403 [¶ 74; Fig. 3C]; 
[4] removing a first portion of the encapsulant 300 [leaving 353] to expose the conductive layer 403, top surfaces of the encapsulant 300 and the conductive layer 403 being coplanar [¶ 74; Fig. 3C]; 
[5] … [not taught] … 
[6] forming first external connectors 110 on the back-side of the first substrate 100; 
[7a] attaching a third substrate 80 to the first external connectors 110 [¶¶ 48, 67, 79, Fig. 3E], 
[7b] … [not taught] …
[8] performing a singulation process on the first substrate 100 [¶¶ 76-77; Figs. 3C-3D], 
[9a] wherein a sidewall of the conductive layer 403 and a sidewall of the encapsulant 353 are formed by the singulation process, 
[9b] the sidewall of the conductive layer 403 being coplanar with the sidewall of the encapsulant 353 [as shown in Fig. 3D], and 
[10a]-[10b] … [not taught], 
[11] wherein TSMP20140143USo2Page 2 of 11after performing the singulation process the top surfaces of the conductive layer 403 and the encapsulant 300 are coplanar [¶ 74; Figs. 3C, 3D; see feature [4] above].

feature [1] of claim 1, specifically the claimed “first passivation layer”.  As explained above, the “first passivation layer” is not separately labeled but is shown as the portion of die 100 above logic circuit 100c in which “connection pattern 103 such as metal wiring, via, and/or bonding pad” is formed.  It is held, absent evidence to the contrary, that the portion of die 100 above logic circuit 100c in which “connection pattern 103 such as metal wiring, via, and/or bonding pad” is formed is a passivation layer within the meaning of the Instant Application because it must be insulating in order to prevent electrical shorting (1) among the elements of the connection pattern 103 and (2) the connection pattern and the logic circuit elements 100c.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1 disclosed in Choi.

With regard to feature [2a] of claim 1, 
Choi does not show that the conformal conductive layer contacts an “entire” sidewall of each of the first and second dies 200, 200.
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer, i.e. “shielding layer” 30 formed over and between the dies 24, 26 and contacting each of the underfill 28 and the substrate 12 (Huang: Fig. 2c; ¶¶ 24, 28-30).  Huang further teaches that the conformal conductive layer 30 contacts the entirety of the sidewalls of each of the first and second semiconductor dies 24, 26. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the conformal conductive layer 403 of Choi contact the 200, 200, as taught in Huang, in order to provide greater surface area contact between the semiconductor dies 200, 200 and the conformal metal layer 403 to thereby to provide greater thermal contact and the consequent greater removal of heat generated by the active devices 200c formed on the active surface 200f, as desired in Choi (Choi: ¶ 72).
Moreover, this claim feature, i.e. the extent of coverage of the sidewalls of the semiconductor dies, was merely taken from the drawings and has no discussion in the Instant Application as to its relevance to the instant invention.  As such, it is reasonable to assume that this feature is not critical to the instant invention.

With regard to feature [2e] of claim 1, 
[2e] the second distance [i.e. between the upper surface of the conformal conductive layer 403 and the first substrate 100] being less than the first distance [i.e. between the second substrate of the first semiconductor die 200 and the first substrate 100];
Choi discloses that one example of the thickness of the conformal conductive layer 403 is about 51 µm (Choi: ¶ 76), thereby providing the claimed “second distance” between the upper surface of the conformal conductive layer 403” and the first substrate 100.  Choi does not provide the distance between the front surface of the second substrate of the semiconductor die 200 and the first substrate 100, bearing in mind that the front surface of the substrate of the semiconductor die 200 does not include the majority of the thickness of the active layer 200c, as shown in Fig. 1B of Choi, as is consistent with the Instant Application.  At least the thickness of the solder balls 210 in Choi establishes one measure of the distance between the front surface of the second substrate of the semiconductor die 200 and the first substrate 100.  Choi does not, however, provide a thickness of the solder balls 210.
Higashiguchi, like Choi, teaches solder balls 21, 22, 23 on a semiconductor die package 20 for electrically connecting the active devices to an external device (Higashiguchi: col. 1, lines 44-45, col. 7, lines 49 to col. 8, line 10).  Higashiguchi further teaches that the solder balls 21, 22, 23 have different sizes which range in size from 0.35 mm to 0.3 mm, i.e. 350 µm to 300 µm, in height before reflow and e.g. 0.1 mm, i.e. 100 µm after reflow (Higashiguchi: col. 8, lines 11-35).  Figs. 9A-9C of Higashiguchi show that the height between the first substrate 14 and the lower surface of the semiconductor package 20 after bonding is at least the thickness of the reflowed solder balls 21, 22, 23, plus the thickness of the pads 24, 25, 26, 16 on each of the semiconductor package 20 and the first substrate 14.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use bond pads on each of the first substrate 100 and the semiconductor dies 200 in Choi in order to connect to the solder balls 210, as taught in Higashiguchi.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the solder balls 210 of Choi to have a diameter of, e.g., 350 µm that result in 100 µm after reflow and bonding, as taught in Higashiguchi, because Choi is silent to the diameter of the solder balls such that one having ordinary skill in the art would use known size solder balls for the same purpose of bonding a semiconductor die to an external device.  
So modified, the distance between the front surface of the semiconductor die 200 and the first substrate 100 is at least 100 µm, bearing in mind that the distance between the front surface of the second substrate of the semiconductor die 200 and the first substrate would be even greater by the thickness of the bond pads of the solder balls as well as the majority of the 200c, as shown in Fig. 1B of Choi.  Recalling that the distance between the top surface of the conformal conductive layer 403 and the first substrate 100 is, for example, about 51 µm, “the second distance [i.e. between the upper surface of the conformal conductive layer 403 and the first substrate 100] being less than the first distance [i.e. between the second substrate of the first semiconductor die 200 and the first substrate 100]”, as required by feature [2e].

With regard to feature [5] of claim 1 and claim 7, 
[5] thinning a back-side of the first substrate; 
Choi discloses TSVs 102, 120 being exposed at the second side of the first substrate 100 opposite to the first side on which the first semiconductor die 200 is attached that are physically connected to the first external connectors 110 (Choi: Figs. 1B, 1C, 3E; ¶¶ 28, 80).  
Choi does not discuss the details of forming the TSVs 120 and consequently does not disclose thinning a back-side of the first substrate 100.
Jeng, like Choi, teaches a process of forming a semiconductor package by bonding semiconductor dies 318 to a first substrate 206 having connection patterns 201, 212 formed in a passivation layer 208 (Jeng: Figs. 2-3; ¶¶ 26-30).  Also like Choi, Jeng teaches TSVs 214 formed in the first substrate 206.  Jeng teaches the processes of forming the TSVs that Choi does not teach, including the feature [5] of claim 1, as follows:
[5] thinning a back-side of the first substrate 206” [in order to expose the TSVs 214; Jeng: ¶¶ 32-34; Fig. 4]. 
Inasmuch as Choi does not provide the process by which the TSVs 120 are made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the TSVs 120 of Choi as they are formed in Jeng, including the 100 of Choi, because Jeng teaches that the process is suitable for forming TSVs through a substrate supporting semiconductor devices.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to thin the first substrate 100 of Choi to expose the TSVs 120 out of the back surface, in order to form a redistribution layer 532/634 including contact pads 636/638 of the of the first substrate 100 of Choi on which the solder balls 110 of Choi are formed, as taught in Jeng: Figs. 5-7; ¶¶ 35-37). 

With regard to feature [7b] of claim 1,
[7b] attaching the third substrate comprising reflowing second external connectors of the third substrate with the first external connectors; and
Choi discloses attaching the first substrate 100 to the third substrate 80 by first external connectors, i.e. “solder balls 110” (Choi: ¶ 48).  Choi does not teach that said first external connectors 110 are attached to “second external connectors of the third substrate” by reflowing, although reflowing is inherently necessary in order to form a physical connection with electrical connectors on the third substrate 80. 
Opiniano, like Choi, teaches method of forming a semiconductor device by physically and electrically connecting together semiconductor packages 300, 310 using solder balls 301, 317 (Opiniano: Figs. 3A-3B; ¶¶ 14-18).  In addition, Opiniano teaches that solder balls are 301 and 317 are bonded to each of a first 300 and second 310 semiconductor packages, respectively, which are then brought together and reflowed to bond together said respective solder balls 301, 317, thereby forming a single solder joint 324 (id.).  In addition, Opiniano teaches that the respective solder ball volumes and reflow conditions can be chosen so as to control the height of 324 such that the spacing between the upper 300 and lower 310 packages can be controlled (¶ 18). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the solder connection 110 of Choi in the manner taught in Opiniano, because Choi is silent as to the manner in which the solder connection 110 is formed between the first substrate 100 and the third substrate 80 such that one having ordinary skill in the art would use known methods, such as the method taught in Opiniano.  Additional motivation to use the process of Opiniano is to control the spacing between the packages as taught in Opiniano (¶ 18).

With regard to features [10a]-[10b] of claim 1, Choi does not disclose that the first and second semiconductor dies 200, 200 remain in any give singulated package and consequently does not disclose features [7a]-[7b].
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200, 200 on a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention would be to form a package 
So modified, the semiconductor package of Choi including singulation between two memory dies 200 rather than one memory die 200, such as taught in Huang, includes features [10a] and [10b] as follows:
[10a] wherein a second portion of the encapsulant 353 extends from a first portion of the conductive layer 403 on a sidewall of the first semiconductor die 200 to a second portion of the conductive layer 402 on a sidewall of the second semiconductor die 200 after performing the singulation process, 
[10b] the sidewall of the first semiconductor die 200 facing the sidewall of the second semiconductor die 200.  
In other words, a device pack would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76) and (2) because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c). 
This is all of the features of claim 1. 

With regard to claims 2-4 and 6, Choi modified according to Huang, as explained above further teaches,
2. (Original) The method of claim 1, wherein a top surface of the conductive layer 403 is substantially level with a top surface of the encapsulant 353 after removing the first portion of the encapsulant 300 [leaving 353] [as shown in Fig. 3C; ¶ 74].  
3. (Previously Presented) The method of claim 1, wherein the conductive layer 403 is in physical contact with the sidewall of the first semiconductor die 200 and the sidewall of the second semiconductor die 200.  
403 comprises: 
forming a first layer 413 [“first metal layer 413 may be a diffusion barrier”] of a first material over the first semiconductor die 200, the second semiconductor die 200 and the first substrate 100 [¶ 73; Fig. 3B]; and 
forming a second layer 423 [“second metal layer 423”] of a second material over the first layer 413, the second material being different from the first material [¶ 73; Fig. 3B].  
6. (Original) The method of claim 1, wherein removing the first portion of the encapsulant 300 comprises performing a planarization process on the encapsulant [300 to leave “planarized molding layer 353”; ¶¶ 32, 74].  

B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, Jeng, and Opiniano, as applied to claims 1 and 4 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).
Claim 5 reads,
5. (Original) The method of claim 4, wherein the first material is titanium, and wherein the second material is aluminum.  
The prior art of Choi in view of Huang, Higashiguchi, Jeng, and Opiniano, as explained above, discloses each of the features of claims 1 and 4. 
As explained above, Choi teaches that the conductive layer 403 includes a first metal layer 413 that may function as a diffusion barrier and a second metal layer 423 (Choi: ¶ 73).  
Choi does not indicate the composition of the metal layers 413 and 423 and consequently does not teach the features of claim 5.
Kim, like Choi, teaches bi-layered conductive cap, i.e. shielding structures ES, e.g. ESa9, ESa10 formed of bi-layer Pba9/Paa9 (Fig. 28) or ESa6 formed of Pba10/Paa10 (Fig. 29) that conform to the semiconductor devices CH9, CH10 that are separately selected materials and aluminum (Al), molybdenum (Mo), gold (Au), copper (Cu), silver (Ag), tungsten (W), carbon nanotubes, nickel (Ni)” (Kim: ¶ 54).  See also, Kim: ¶¶ 53 and 166).  Kim also teaches bi-layered conformal EMI shielding structures over plural semiconductor devices on the same substrate (Kim: Figs. 68-71).
Wolf teaches that Ti is both an adhesion layer as well as a diffusion barrier between Al and Si.  As such, one having ordinary skill in the art would readily appreciate to use a layer of Ti between the Al and the semiconductor die, which would most commonly be silicon, in order to both adhere the Al and prevent diffusion of the Al into the semiconductor die. 
In the absence of specific metals for the conductive cap 403(=413/423) disclosed in Choi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the second metal layer 423 of Choi from aluminum because Choi is silent to the metal, such that one having ordinary skill in the art would use known metals for the same purpose of forming a conductive cap over semiconductor devices, such as the Al taught in Kim.  As such, the selection of Al amounts to obvious material choice, (See MPEP 2144.07).
Inasmuch as Choi explicitly states that the first metal layer 413 can be a diffusion barrier, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ti as the first metal layer 413 in Choi because Wolf teaches that Ti is a diffusion barrier to Al into silicon.  Again, the selection amounts to obvious material choice.  (See MPEP 2144.07.)

C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, Jeng, and Opiniano, as applied to claims 1 and 4 above, and further in view of US 2015/0123287 (“Hsu”).
Claim 7 reads,

[1a] attaching a fourth substrate to the first semiconductor die and the second semiconductor die using an adhesive, 
[1b] the adhesive physically contacting the conductive layer and the encapsulant;
[2] depositing an underfill between the first substrate and the third  substrate and around the first external connectors and the second external connectors; and 
[3] wherein, after performing the singulation process, the sidewall of the conductive layer and the sidewall of the encapsulant are coplanar with sidewalls of the first substrate, the underfill, and the third substrate.
The prior art of Choi in view of Huang, Higashiguchi, Jeng, and Opiniano, as explained above, teaches each of the features of claim 1. 
With regard to features [1a] and [1b] of claim 7, as explained above under claim 1, Choi discloses TSVs 102, 120 being exposed at the second side of the first substrate 100 (opposite to the first side on which the first and second semiconductor dies 200 are attached) that are physically connected to the first external connectors 110 (Choi: Figs. 1B, 1C, 3E; ¶¶ 28, 80).  
Choi does not discuss the details of forming the TSVs 120 and consequently does not disclose thinning a back-side of the first substrate 100.
As explained above, Jeng, like Choi, teaches a process of forming a semiconductor package by bonding semiconductor dies 318 to a first substrate 206 having connection patterns 201, 212 formed in a passivation layer 208 (Jeng: Figs. 2-3; ¶¶ 26-30).  Also like Choi, Jeng teaches TSVs 214 formed in the first substrate 206.  Jeng further teaches the processes of forming the TSVs that Choi does not teach, including feature [1a] of claim 7, as follows:
7. (Currently Amended) The method of claim 1, further comprising, before performing the singulation process: 
[1a] attaching a fourth substrate 424 to the first semiconductor die 318 and the second semiconductor die 318 using an adhesive 426 [Jeng: Figs. 3-4; ¶¶ 32-33], 
120 are made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the TSVs 120 of Choi as they are formed in Jeng, because Jeng teaches that the process is suitable for forming TSVs through a substrate supporting semiconductor devices.
Because Choi forms and planarizes the conformal metal layer 403 and the encapsulant 300 before the singulation process (Choi: Figs. 3C-3E), and because the purpose of the fourth substrate 424 of Jeng is device support for the thinning and singulation, the fourth substrate is attached after the planarization process in Choi to form the coplanar top surfaces of the conformal metal layer 403 and the encapsulant 300.  As such, the adhesive 426 of Jeng used to attach the fourth substrate 424 to the first and second semiconductor dies of Choi, will necessarily result in the adhesive contacting each of the coplanar surface of conformal metal layer 403 and the encapsulant 300, as required by feature [1b] of claim 7.

With regard to features [2] and [3] of claim 7, Choi teaches applying an underfill 85 between the bottom surface of the first substrate 100 and the top surface of the third substrate 80 (Fig. 3E; ¶ 79).  Choi does not, however, teach that the underfill 85 is deposited before the singulation process, as required by feature [2] of claim [7].  
In addition, while Choi discloses that the sidewalls of each of the first substrate 100, the conductive layer 403 and the encapsulant 300 are coplanar after singulation (Choi: Figs. 3C-3D), Choi does not disclose that the sidewall of the underfill 85 or the third substrate 80 also have sidewalls coplanar with the aforementioned sidewalls, as required by feature [3] of claim 7.  
Hsu, like each of Choi and Huang, teaches a semiconductor package.  Like Huang, Hsu teaches that the package includes two adjacent semiconductor dies 24 bonded to a first substrate 26(22) (Hsu: Figs. 2B, 2C', 2E; ¶¶ 45-49, 52, 58).  Like Choi, Hsu teaches that a third substrate 21 is bonded under the first substrate 26(22).  Hsu further teaches that the singulation process is performed after the third substrate 21 and the first substrate 22 are attached and an underfill 25 is formed between the bottom surface of the first substrate 22 and the top surface of the third substrate 21, thereby making the dimensions of the first 22 and second 21 substrates the same and the sidewalls of each coplanar after singulation (Hsu: ¶¶ 45-49, 52, 58; Figs. 2D-2E).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, (1) to attach the third substrate 80 under the first substrate 100 in Choi and (2) to apply the underfill 85 of Choi, before singulation, as taught in Hsu, thereby making the sidewalls of each of the first 100 and third 80 substrates, the underfill 85, the encapsulant 300, and the conformal conductive layer 403 coplanar.  The motivation, before the filing date of the claimed invention, would have been to reduce the mechanical stresses on the first substrate 100 during processing, as taught in Hsu (Hsu: ¶ 53).  In addition, one having ordinary skill in the art would further recognize that inserting the underfill before dicing would prevent debris from the dicing process from contaminating the space between the first 100 and fourth 80 substrates. 
This is all of the features of claim 7.

D. Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Jeng.
Claim 15 reads,
15. (Currently Amended) A method comprising: 

[2] forming a first passivation layer over a first side of the first substrate; 
[3a] bonding a first semiconductor die and a second semiconductor die to the first side of the first substrate,
[3b] the first semiconductor die comprising a second substrate and a second passivation layer, 
[3c] the second substrate being a first distance from the first passivation layer [of the first substrate]; 
[4] forming an underfill between the first semiconductor die and the first substrate, the underfill extending along the first passivation layer beyond a sidewall of the first semiconductor die by a second distance; 
[5a] forming a conductive layer over and in physical contact with the first semiconductor die, and the first passivation layer, 
[5b] a lower segment of the conductive layer being in physical contact with the first passivation layer, 
[5c] the lower segment comprising a first portion of a top surface facing opposite the first passivation layer, 
[5d] the first portion of the top surface being a third distance from the first passivation layer, 
[5e] the third distance being less than the first distance, 
[5f] a second portion of the top surface of the conductive layer being most distal from the first passivation layer, 
[5g] the second portion extending along a top of the first semiconductor die and beyond the sidewall of the first semiconductor die by a fourth distance, and
[6] wherein an imaginary line extending along a long axis of at least one of the TSVs intersects with an interface between the conductive layer and the first passivation layer; 
[7] after forming the conductive layer, attaching a third substrate over the second substrate;
[8] after attaching the third substrate, attaching a fourth substrate to a second side of the first substrate, the second side being opposite the first side; 
[9] removing the third substrate; and 

[10b] wherein the first semiconductor die and the second semiconductor die are bonded to the first portion of the first substrate.  

With regard to claim 15, Choi discloses,
15. (Currently Amended) A method comprising: 
[1] forming through-substrate vias (TSVs) 120 in a first substrate 100; 
[2] forming a first passivation layer over a first side of the first substrate 100 [the first passivation layer shown between circuit layer 100c and top surface 100f where wiring layer 103 is formed, as shown in Fig. 1B; ¶¶ 28-29]; 
[3a] bonding a first semiconductor die 200 and a second semiconductor die 200 to the first side of the first substrate 100 [Fig. 3A]; 
[3b] the first semiconductor die 200 comprising a second substrate [substrate portion of semiconductor die 200 on which the memory circuit 200c is formed] and a second passivation layer [the second passivation layer shown between circuit layer 200c and active surface 200f where wiring layer solder balls 210 are formed, as shown in Fig. 1B; ¶ 30], 
[3c] the second substrate [substrate portion of semiconductor die 200] being a first distance from the first passivation layer [of the first substrate 100]; 
[4] forming an underfill 250 between the first semiconductor die 200 and the first substrate 100, the underfill 250 extending along the first passivation layer beyond a sidewall of the first semiconductor die 200 by a second distance; 
[5a] forming a conductive layer 403 over and in physical contact with the first semiconductor die 200, and the first passivation layer [the first passivation layer shown between circuit layer 100c and top surface 100f where wiring layer 103 is formed], 
[5b] a lower segment of the conductive layer 403 being in physical contact with the first passivation layer [as shown in Fig. 3B], 
[5c] the lower segment [of the conductive layer 403] comprising a first portion of a top surface facing opposite the first passivation layer, 
[5d] the first portion of the top surface being a third distance from the first passivation layer, 

[5f] a second portion of the top surface of the conductive layer 403 being most distal from the first passivation layer, 
[5g] the second portion extending along a top of the first semiconductor die 200 and beyond the sidewall of the first semiconductor die 200 by a fourth distance, 
[6] wherein an imaginary line extending along a long axis of at least one of the TSVs 120 intersects with an interface between the conductive layer 403 and the passivation layer [passivation layer shown between circuit layer 100c and top surface 100f where wiring layer 103 is formed, as shown in Fig. 1B; ¶¶ 28-29]  [Fig. 3E]; 
[7] after forming the conductive layer 403, …
[8] … attaching a fourth substrate 80 to a second side of the first substrate 100, the second side being opposite the first side [¶¶ 48, 67, 79, Fig. 3E]; 
[9] … [not taught] …  
[10a] performing a singulation process [¶¶ 76-77] to singulate a first portion of the first substrate 100 from the rest of the first substrate 100,
[10b] … [not taught].

With regard to features [2] and [3b] of claim 15, Choi states,
[0028] Referring to FIG. 1B, the first semiconductor chip 100 may be provided in a face up manner, where an active surface 100f having a logic circuit 100c may face upward and an opposite, inactive surface 100b may face downward.  … 
[0029] In some embodiments, the first semiconductor chip 100 may include a connection pattern 103 such as metal wiring, via, and/or bonding pad for electrically connecting the solder ball 210 with the logic circuit 100c.  … 
(Choi: ¶¶ 28-29; emphasis added)
In order to prevent the “connection pattern 103 such as metal wiring, via, and/or bonding pad” from electrically shorting to the logic circuit 100c, and to prevent the elements of the connection pattern 103 from shorting among themselves, and to prevent the solder balls 210 from electrically shorting with the elements of the memory circuit 200c, it is held, absent to the 100 shown between the logic circuit 100c in which the connection pattern 103 is formed, and the portion of the semiconductor die 200 shown between the solder balls and the memory circuit 200c, as shown in Fig. 1B of Choi, includes a passivation layer.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [5e] of claim 15,
[5e] the third distance [i.e. from the top surface of the conductive layer and the first passivation layer] being less than the first distance [i.e. from the second substrate of first semiconductor die 200 to the first passivation layer of the first substrate 100], 
As explained above, the claimed “third distance” is effectively the thickness of the conductive layer 403, which is, e.g., about 51 µm (Choi: ¶ 76).  Choi does not provide the distance between the front surface of the second substrate of the semiconductor die 200 and the first passivation layer of the first substrate 100, bearing in mind that the front surface of the substrate of the semiconductor die 200 does not include the majority of the thickness of the active layer 200c, as shown in Fig. 1B of Choi, as is consistent with the Instant Application.  At least the thickness of the solder balls 210 in Choi establishes one measure of the distance between the front surface of the second substrate of the first semiconductor die 200 and the first substrate 100.  Choi does not, however, provide a thickness of the solder balls 210.
Higashiguchi, like Choi, teaches solder balls 21, 22, 23 on a semiconductor die package 20 for electrically connecting the active devices to an external device (Higashiguchi: col. 1, lines 44-45, col. 7, lines 49 to col. 8, line 10).  Higashiguchi further teaches that the solder balls 21, 22, 23 have different sizes which range in size from 0.35 mm to 0.3 mm, i.e. 350 µm to 300 µm, in height before reflow and e.g. 0.1 mm, i.e. 100 µm after reflow (Higashiguchi: col. 8, lines 11-14 and the lower surface of the semiconductor package 20 after bonding is at least the thickness of the reflowed solder balls 21, 22, 23, plus the thickness of the pads 24, 25, 26, 16 on each of the semiconductor package 20 and the first substrate 14.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use bond pads on each of the first substrate 100 and the semiconductor dies 200 in Choi in order to connect to the solder balls 210, as taught in Higashiguchi.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the solder balls 210 of Choi to have a diameter of, e.g., 350 µm that result in 100 µm after reflow and bonding, as taught in Higashiguchi, because Choi is silent to the diameter of the solder balls such that one having ordinary skill in the art would use known size solder balls for the same purpose of bonding a semiconductor die to an external device.  
So modified, the distance between the front surface of the semiconductor die 200 and the first substrate 100 is at least 100 µm, bearing in mind that the distance between the front surface of the second substrate of the semiconductor die 200 and the first substrate would be even greater by the thickness of the bond pads of the solder balls as well as the majority of the thickness of the active layer 200c, as shown in Fig. 1B of Choi.  Recalling that the distance between the top surface of the conformal conductive layer 403 and the first substrate 100 is, for example, about 51 µm, “the third distance [i.e. from the top surface of the conductive layer and the first passivation layer] being less than the first distance [i.e. from the second substrate of first 200 to the first passivation layer of the first substrate 100]”, as required by feature [5e].
With regard to features [7]-[9] of claim 15, 
[7] after forming the conductive layer, attaching a third substrate over the second substrate;
[8] after attaching the third substrate, attaching a fourth substrate to a second side of the first substrate, the second side being opposite the first side; 
[9] removing the third substrate; and
Because Choi does not discuss the claimed “third substrate”, Choi does not teach attaching a third substrate over the “second substrate [of the first semiconductor die]” after forming the conductive layer 403 and before attaching the fourth substrate 80 to the first substrate 100 as required by features [7] and [8].  Nor does Choi teach removing the third substrate, as required by feature [9].  
Jeng further teaches the following features of claims 15, 19, and 20,
[7] …, attaching a third substrate 424 over the second substrate [of semiconductor dies 318 using an adhesive 426] [Jeng: ¶ 32; Fig. 4];
[9] removing the third substrate[Jeng: Fig. 9; ¶ 40; claim 17]; and 
Inasmuch as Choi does not provide the process by which the TSVs 120 are made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the TSVs 120 of Choi as they are formed in Jeng, because Jeng teaches that the process is suitable for forming TSVs through a substrate supporting semiconductor devices.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the TSVs 120 of Choi exposed out the back surface in order to form a redistribution layer 532/634 including contact pads 636/638 of 100 of Choi on which the solder balls 110 of Choi are formed, as taught in Jeng: Figs. 5-7; ¶¶ 35-37). 
Furthermore, with regard to feature [8],
[8] after attaching the third substrate, attaching a fourth substrate to a second side of the first substrate, the second side being opposite the first side;
Because the TSVs are exposed by thinning after the third substrate is attached and because the thinning must occur before the first conductive connectors 110 are formed in Choi, which must occur, in turn, before the conductive connectors 110 can be attached to the further substrate, the modification to form the TSVs of Choi by the process of Jeng necessarily results, in Choi with “attaching a fourth substrate 80 to a second side of the first substrate 100, the second side being opposite the first side” “after attaching the third substrate 424” of Jeng, as required by feature [8].

With regard to features [10a]-[10b] of claim 15,
[10a] performing a singulation process to singulate a first portion of the first substrate from the rest of the first substrate,
[10b] wherein the first semiconductor die and the second semiconductor die are bonded to the first portion of the first substrate.
Choi does not disclose that the first and second semiconductor dies 200 remain in any give singulated package and, consequently, does not disclose features [10a]-[10b].
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 28 and the substrate 12. 
100 is a wafer and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200 on a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
So modified, the semiconductor package of Choi including singulation between two memory dies 200 rather than one memory die 200, such as taught in Huang, includes features [10a]-[10b] as follows:
[10a] performing a singulation process [¶¶ 76-77] to singulate a first portion of the first substrate 100 from the rest of the first substrate 100,
[10b] wherein the first semiconductor die 200 and the second semiconductor die 200 are bonded to the first portion of the first substrate 100 [i.e. singulating the portion of the first substrate 100 with two memory chips 200 --as taught in Huang, supra-- from the other portion of the wafer 100 on which the remainder of the “plurality of memory chips 200” are bonded; Choi: ¶ 26].  
In other words, a device pack would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76) and (2) because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c). 
This is all of the features of claims 15, 19, and 20. 


16. (Original) The method of claim 15, further comprising forming an encapsulant 300 over the conductive layer 403 and between the first semiconductor die 200 and the second semiconductor die 200 [¶ 74; Fig. 3C].  
17. (Currently Amended) The method of claim 16, further comprising planarizing the encapsulant 300 [leaving 353] to expose the second portion of the top surface of the conductive layer 403 [¶¶ 32, 74; Fig. 3C].  

E. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Jeng, as applied to claims 15-17 above, and further in view of US 2002/0146565 (“Ishll”).
Claim 18 reads,
18. (Original) The method of claim 17, further comprising performing a curing process on the encapsulant.  
The prior art of Choi in view of Huang, Higashiguchi, and Jeng, as explained above, teaches each of the features of claims 15-17. 
Choi further states that the molding layer 300 can be made from an epoxy molding compound “EMC” (Choi: ¶ 32) and that “[t]he molding layer 300 may be formed using a compression mold to cover the first and second semiconductor chips 100, 200” (Choi: ¶ 32).
Choi does not mention curing the encapsulant as required by claim 18.
Ishll is directed to an epoxy resin composition used to encapsulate semiconductor devices using, e.g., compression molding, as in Choi (Ishll: Title; ¶ 29).  Ishii states,
The manufacturing method is effected in a usual manner.  In general, low-pressure transfer molding is used.  In some cases, compression molding, injection molding and the like methods may be used.  In order to improve reliability of the semiconductor device, it is preferred to carry out a thermal treatment at a temperature of 150 ºC or over for a given time after molding with the epoxy resin composition so as to obtain satisfactory curing.
(Ishii: ¶ 29; emphasis added)
300 of Choi because Ishll teaches that the EMC composition is suitable for encapsulating a semiconductor device.  As such, the use of Ishll’s EMC composition amounts to obvious material choice.  (See MPEP 2144.07.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to “thermal treatment at a temperature of 150 ºC or over for a given time after molding with the epoxy resin composition so as to obtain satisfactory curing”, as further taught in Ishll. 

F. Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Jeng, as applied to claim 15 above, and further in view of Hsu.
Claims 19 and 20 read,
19. (Currently Amended) The method of claim 15, further comprising:
[1] before performing the singulation process, performing a thinning process on the first substrate to expose the TSVs; and
[2] wherein, after performing the singulation process, sidewalls of the first portion of the first substrate, the fourth substrate, and the conductive layer are coplanar.
20. (Original) The method of claim 19, 
wherein the TSVs protrude from a second side of the first substrate after performing the thinning process, and 
wherein the second side of the first substrate is opposite to the first side of the first substrate.
The prior art of Choi in view of Huang, Higashiguchi, and Jeng, as explained above, discloses each of the features of claim 15. 

19. (Currently Amended) The method of claim 15, further comprising:
[1] before performing the singulation process, performing a thinning process on the first substrate 206 [of interposed 202; ¶ 26] to expose the TSVs 214 [Jeng: Figs. 3-4; ¶¶ 33-34]; and
[2] … [not taught].
20. (Original) The method of claim 19, 
wherein the TSVs 214 protrude from a second side of the first substrate 206 after performing the thinning process [Jeng: Fig. 4; ¶¶ 33-34], and 
wherein the second side of the first substrate 206 is opposite to the first side of the first substrate 206.
Inasmuch as Choi does not provide the process by which the TSVs 120 are made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the TSVs 120 of Choi as they are formed in Jeng, because Jeng teaches that the process is suitable for forming TSVs through a substrate supporting semiconductor devices.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the TSVs 120 of Choi exposed out the back surface in order to form a redistribution layer 532/634 including contact pads 636/638 of the of the first substrate 100 of Choi on which the solder balls 110 of Choi are formed, as taught in Jeng: Figs. 5-7; ¶¶ 35-37). 
With regard to feature [2] of claim 19,
[2] wherein, after performing the singulation process, sidewalls of the first portion of the first substrate, the fourth substrate, and the conductive layer are coplanar.
As stated above, Figs. 3D and 3E of Choi show that the sidewalls of the conformal conductive layer 403 and the first substrate 100 are coplanar after singulation.  Choi does not 80 area also coplanar with the aforementioned sidewalls.
Hsu, like each of Choi and Huang, teaches a semiconductor package.  Like Huang, Hsu teaches that the package includes two adjacent semiconductor dies 24 bonded to a first substrate 26(22) (Hsu: Figs. 2B, 2C', 2E; ¶¶ 45-49, 52, 58).  Like Choi, Hsu teaches that a third substrate 21 is bonded under the first substrate 26(22).  Hsu further teaches that the singulation process is performed after the third substrate 21 and the first substrate 22 are attached, thereby making the dimensions of the first 22 and second 21 substrates the same and the sidewalls of each coplanar after singulation (Hsu: ¶¶ 45-49, 52, 58; Fig. 2E).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the third substrate 80 under the first substrate 100 before singulation, as taught in Hsu, thereby making each of the sidewalls of each of the first 100 and third 80 substrates and the conformal conductive layer 403 coplanar.  The motivation, before the filing date of the claimed invention, would have been to reduce the mechanical stresses on the first substrate 100 during processing, as taught in Hsu (Hsu: ¶ 53). 
This is all of the features of claims 19 and 20.

G. Claims 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Hsu.
Claim 8 reads, 
8. (Currently Amended) A method comprising: 
[1a] attaching a first semiconductor die to a first substrate, 
[1b] the first semiconductor die comprising a second substrate, 
[1c] a front surface of the second substrate facing the first substrate; 
a first side of the first substrate laterally adjacent the first semiconductor die; 
[3a] depositing a conformal conductive layer 
[3b] over a top surface and a first sidewall of the first semiconductor die, 
[3c] over a top surface and a second sidewall of the second semiconductor die, and 
[3d] over the first substrate, 
[3e] the conformal conductive layer physically contacting an entirety of the first sidewall and an entirety of the second sidewall,
[4] wherein a first portion of a top surface of the conformal conductive layer is closer to the first substrate than the front surface of the second substrate is to the first substrate; 
[5a] after attaching the first semiconductor die and after attaching the second semiconductor die, attaching a third substrate to a second side of the first substrate, the second side being opposite the first side, 
[5b] the first substrate being interposed between the third substrate and the first semiconductor die; and
[6] performing a singulation process on the first substrate, 
[7] wherein a portion of the conformal conductive layer extends from the first sidewall of the first semiconductor die to the second sidewall of the second semiconductor die after performing the singulation process, and
[8] wherein sidewalls of the conformal conductive layer, the first substrate, and the third substrate are coplanar.

With regard to claim 8, Choi discloses, generally in Figs. 3A-3E
8. (Currently Amended) A method comprising: 
[1a] attaching a first semiconductor die 200 to a first substrate 100 [¶¶ 26, 48, 70, 79; Figs. 1D, 1J, 3A, 3E], 
[1b] the first semiconductor die 200 comprising a second substrate [substrate portion of die 200 on which the “memory circuit 200c” is formed, as shown in e.g. Fig. 1B; ¶ 30], 
200f”] of the second substrate facing the first substrate 80 [as shown in Fig. 1B; ¶ 30]; 
[2] attaching a second semiconductor die 200 to a first side [top side] of the first substrate 80 laterally adjacent the first semiconductor die 200 [¶¶ 26, 70; Figs. 1D, 3A]; 
[3a] depositing a conformal conductive layer 403 
[3b] over a top surface and a first sidewall of the first semiconductor die 200 [Fig. 3B], 
[3c] over a top surface and a second sidewall of the second semiconductor die 200 [Fig. 3B], and 
[3d] over the first substrate 80 [Fig. 3B, 3E], 
[3e] the conformal conductive layer 403 physically contacting … the first sidewall and … the second sidewall,
[4] … [not taught] …
[5a] after attaching the first semiconductor die and after attaching the second semiconductor die, attaching a third substrate 80 to a second side [bottom side] of the first substrate 100, the second side being opposite the first side, 
[5b] the first substrate 100 being interposed between the third substrate 80 and the first semiconductor die 200 [¶¶ 26, 48, 79; Fig. 3E]; and
[6] performing a singulation process on the first substrate 100 [Fig. 3C], 
[7] … [not taught] … 
[8] wherein sidewalls of the conformal conductive layer 403, the first substrate 100, … are coplanar [Figs. 3D, 3E].
This is all of the features of claim 8 disclosed in Choi.

With regard to feature [3e] of claim 8, Choi does not show that the conformal conductive layer contacts “an entirety of” the first and second sidewalls of the first and second dies 200, 200.
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer, i.e. “shielding layer” 30 formed over and between the dies 24, 26 and contacting each of the underfill 28 and the substrate 12 (Huang: Fig. 2c; ¶¶ 24, 28-30).  Huang further teaches that the conformal conductive layer 30 contacts the entirety of all sidewalls of each of the first and second semiconductor dies 24, 26. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the conformal conductive layer 403 of Choi contact the entirety of the sidewalls of the first and second semiconductor dies 200, 200, as taught in Huang, in order to provide greater surface area contact between the semiconductor dies 200, 200 and the conformal metal layer 403 to thereby to provide greater thermal contact and the consequent greater removal of heat generated by the active devices 200c formed on the active surface 200f, as desired in Choi (Choi: ¶ 72).
Moreover, this claim feature, i.e. the extent of coverage of the sidewalls of the semiconductor dies, was merely taken from the drawings and has no discussion in the Instant Application as to its relevance to the instant invention.  As such, it is reasonable to assume that this feature is not critical to the instant invention.

With regard to feature [4] of claim 8, 
[4] wherein a first portion of a top surface of the conformal conductive layer is closer to the first substrate than the front surface of the second substrate is to the first substrate; and
Choi discloses that one example of the thickness of the conformal conductive layer 403 is about 51 µm (Choi: ¶ 76), thereby providing a distance between “a first portion of a top surface of the conformal conductive layer 403” and the first substrate 100.  Choi does not provide the 200 and the first substrate 100, bearing in mind that the front surface of the substrate of the semiconductor die 200 does not include the majority of the thickness of the active layer 200c, as shown in Fig. 1B of Choi, as is consistent with the Instant Application.  At least the thickness of the solder balls 210 in Choi establishes one measure of the distance between the front surface of the second substrate of the semiconductor die 200 and the first substrate 100.  Choi does not, however, provide a thickness of the solder balls 210.
Higashiguchi, like Choi, teaches solder balls 21, 22, 23 on a semiconductor die package 20 for electrically connecting the active devices to an external device (Higashiguchi: col. 1, lines 44-45, col. 7, lines 49 to col. 8, line 10).  Higashiguchi further teaches that the solder balls 21, 22, 23 have different sizes which range in size from 0.35 mm to 0.3 mm, i.e. 350 µm to 300 µm, in height before reflow and e.g. 0.1 mm, i.e. 100 µm after reflow (Higashiguchi: col. 8, lines 11-35).  Figs. 9A-9C of Higashiguchi show that the height between the first substrate 14 and the lower surface of the semiconductor package 20 after bonding is at least the thickness of the reflowed solder balls 21, 22, 23, plus the thickness of the pads 24, 25, 26, 16 on each of the semiconductor package 20 and the first substrate 14.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use bond pads on each of the first substrate 100 and the semiconductor dies 200 in Choi in order to connect to the solder balls 210, as taught in Higashiguchi.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the solder balls 210 of Choi to have a diameter of, e.g., 350 µm that result in 100 µm after reflow and bonding, as taught in 
So modified, the distance between the front surface of the semiconductor die 200 and the first substrate 100 is at least 100 µm, bearing in mind that the distance between the front surface of the second substrate of the semiconductor die 200 and the first substrate would be even greater by the thickness of the bond pads of the solder balls as well as the majority of the thickness of the active layer 200c, as shown in Fig. 1B of Choi.  Recalling that the distance between the top surface of the conformal conductive layer 403 and the first substrate 100 is, for example, about 51 µm, “a first portion of a top surface of the conformal conductive layer 403 is closer to the first substrate 100 than the front surface of the second substrate [of the semiconductor device 200] is to the first substrate 100”, as required by feature [4].

With regard to feature [7] of claim 8, 
[7] wherein a portion of the conformal conductive layer extends from the first sidewall of the first semiconductor die to the second sidewall of the second semiconductor die after performing the singulation process.
Choi does not disclose that the first and second semiconductor dies 200 remain in any give singulated package and, consequently, does not disclose feature [7].
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of 200, 200 on a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
So modified, the semiconductor package of Choi including singulation between two memory dies 200 rather than one memory die 200, such as taught in Huang, includes feature [7] as follows:
[7] wherein a portion of the conformal conductive layer 403 extends from the first sidewall of the first semiconductor die 200 to the second sidewall of the second semiconductor die 200 after performing the singulation process [as taught by Huang, Fig. 2c].  
In other words, a device pack would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76) and (2) because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c). 

With regard to feature [8] of claim 8,
[8] wherein sidewalls of the conformal conductive layer, the first substrate, and the third substrate are coplanar.
As stated above, Figs. 3D and 3E of Choi show that the sidewalls of the conformal conductive layer 403 and the first substrate 100 are coplanar after singulation.  Choi does not 80 area also coplanar with the aforementioned sidewalls.
Hsu, like each of Choi and Huang, teaches a semiconductor package.  Like Huang, Hsu teaches that the package includes two adjacent semiconductor dies 24 bonded to a first substrate 26(22) (Hsu: Figs. 2B, 2C', 2E; ¶¶ 45-49, 52, 58).  Like Choi, Hsu teaches that a third substrate 21 is bonded under the first substrate 26(22).  Hsu further teaches that the singulation process is performed after the third substrate 21 and the first substrate 22 are attached, thereby making the dimensions of the first 22 and second 21 substrates the same and the sidewalls of each coplanar after singulation (Hsu: ¶¶ 45-49, 52, 58; Fig. 2E).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the third substrate 80 under the first substrate 100 before singulation, as taught in Hsu, thereby making each of the sidewalls of each of the first 100 and third 80 substrates and the conformal conductive layer 403 coplanar.  The motivation, before the filing date of the claimed invention, would have been to reduce the mechanical stresses on the first substrate 100 during processing, as taught in Hsu (Hsu: ¶ 53). 
This is all of the features of claim 8. 

With regard to claims 12 and 14, Choi further discloses,  
12. (Original) The method of claim 8, further comprising forming through-substrate vias (TSVs) in the first substrate 120 [¶ 80; Fig. 3E].  
14. (Original) The method of claim 8, further comprising depositing an underfill material 250 [¶¶ 27, 70] between the first semiconductor die 200 and the first substrate 100 [Fig. 3A].  

H. Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang, Higashiguchi, and Hsu, as applied to claims 8 and 12 above, and further in view of Jeng.
Claim 9 reads,
9. (Currently Amended) The method of claim 8, further comprising: 
[1] depositing a molding material over the conformal conductive layer; 
[2] removing a portion of the molding material to expose a second portion of the top surface of the conformal conductive layer; and 
[3a] attaching a fourth substrate over the conformal conductive layer using an adhesive layer, 
[3b] a bottom surface of the adhesive layer being in physical contact with coplanar upper surfaces of the conformal conductive layer and the molding material.  
The prior art of Choi in view of Huang, Higashiguchi, and Hsu, as explained above, teaches each of the features of claim 8. 
With regard to claim 9, Choi further discloses,
[1] depositing a molding material 300 over the conformal conductive layer 403 [Fig. 3C]
[2] removing a portion of the molding material 300 [leaving 353] to expose a second portion of the top surface of the conformal conductive layer 403 [as shown in Fig. 3C]; and 
[3a]-[3b] … [not taught].
With regard to features [3a]-[3b] of claim 9, as explained above, Choi does not disclose attaching the fourth substrate over the conformal conductive layer 403.
As explained above in rejecting claim 1, Jeng, like Choi, teaches a process of forming a semiconductor package by bonding semiconductor dies 318 to a first substrate 206 having connection patterns 201, 212 formed in a passivation layer 208 (Jeng: Figs. 2-3; ¶¶ 26-30).  Also 214 formed in the first substrate 206.  Jeng teaches the processes of forming the TSVs that Choi does not teach, including feature [3a] as follows:
[3a] attaching a fourth substrate 424 over the …[semiconductor dies 318]… using an adhesive layer 426 [Jeng: ¶ 32; Figs. 3-4, noting that the device in Fig. 3 is shown inverted in Fig. 4], 
Inasmuch as Choi does not provide the process by which the TSVs 120 are made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the TSVs 120 of Choi as they are formed in Jeng, because Jeng teaches that the process is suitable for forming TSVs through a substrate supporting semiconductor devices.
With regard to feature [3b] of claim 9, because Choi discloses that the planarization of the encapsulant 300 and uppermost surface of the conformal metal layer 403 occurs before the dicing, and the purpose of attaching the surface the substrate 424 of Jeng is to provide support while performing the thinning and dicing, the planarization step in Choi would occur prior to attaching the substrate 424 of Jeng using the adhesive 426 of Jeng.  As a result, the bottom surface of the adhesive 426 of Jeng, used to attach the third substrate 424 of Jeng to the semiconductor dies 200 of Jeng for thinning and dicing, would be “in physical contact with coplanar upper surfaces of the conformal conductive layer 403 and the molding material 300” of Choi.  
This is all of the features of claim 9.

With regard to claims 10 and 11, Choi further discloses,
10. (Previously Presented) The method of claim 9, wherein the second portion of the top surface of the conformal conductive layer 403 is substantially level with a top surface of the molding material 353 [as shown in Fig. 3C].  
300 comprises planarizing the molding material [300 to leave “planarized molding layer 353”; ¶¶ 32, 74].

Claim 13 reads,
13. (Original) The method of claim 12, further comprising, before performing the singulation process on the first substrate, performing a thinning process on the first substrate to expose the TSVs.
The prior art of Choi in view of Huang, Higashiguchi, and Hsu, as explained above, teaches each of the features of claims 8 and 12. 
Choi does not discuss the details of forming the TSVs 120 and consequently does not disclose the features of 13.
Jeng, like Choi, teaches a process of forming a semiconductor package by bonding semiconductor dies 318 to a first substrate 206 having connection patterns 201, 212 formed in a passivation layer 208 (Jeng: Figs. 2-3; ¶¶ 26-30).  Also like Choi, Jeng teaches TSVs 214 formed in the first substrate 206.  Jeng teaches the processes of forming the TSVs that Choi does not teach, including all of the features of claim 13, as follows:
13. (Original) The method of claim 12, further comprising, before performing the singulation process on the first substrate 206, performing a thinning process on the first substrate 206 to expose the TSVs 214 [Jeng: Figs. 3-4; ¶¶ 33-34].
Inasmuch as Choi does not provide the process by which the TSVs 120 are made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the TSVs 120 of Choi as they are formed in Jeng because Jeng teaches that the process is suitable for forming TSVs through a substrate supporting semiconductor devices.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the TSVs 120 of Choi exposed out the 532/634 including contact pads 636/638 of the of the first substrate 100 of Choi on which the solder balls 110 of Choi are formed, as taught in Jeng: Figs. 5-7; ¶¶ 35-37). 
So modified, the thinning process to expose the TSVs 120 of Choi before the singulation process is formed, as required by claim 13 is taught.

	VI. Response to Arguments	
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814